Case: 1:20-cv-00010-GHD-DAS Doc #: 14 Filed: 05/20/20 1 of 1 PagelD #: 43

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF MISSISSIPPI

ABERDEEN DIVISION
KERI D. DAVIS PLAINTIFF
v. CIVIL ACTION NO. 1:20-cv-00010-GHD-DAS
HOMAN INDUSTRIES, INC. DEFENDANT

ORDER DISMISSING ACTION BY REASON OF SETTLEMENT
The Court has been advised by counsel that this action has been settled or is in the process
of being settled. Therefore, it is not necessary that the action remain upon the calendar of the
court.
The Court ORDERS that the action is hereby DISMISSED without prejudice. The Court
retains complete jurisdiction to vacate this order and to reopen the action upon cause shown that

settlement has not been completed and further litigation is necessary.

SO ORDERED, this, thee Bray of May, 2020.

Aa. Ne Yaron.

SENIOR U.S. DISTRICT JUDGE

 
